USCA11 Case: 20-11437    Date Filed: 04/19/2021      Page: 1 of 7



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11437
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:19-cv-24575-UU



STEVE A. STRANGE,

                                                 Plaintiff - Appellant,

                                 versus

J-PAY CORPORATION,
SECURUS SERVICES,

                                                 Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 19, 2021)

Before JILL PRYOR, NEWSOM, and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11437       Date Filed: 04/19/2021    Page: 2 of 7



      Steve Allen Strange appeals the sua sponte dismissal of his complaint for

failure to state a claim. Because Strange should have been given an opportunity to

amend his complaint, we will vacate and remand.

                                           I

      Strange, a Florida prisoner proceeding pro se, sued J-Pay Corporation and

Securus Services—collectively, “J-Pay”—in connection with their provision of

financial transfer software systems for Florida prisons. Strange’s complaint

alleged that J-Pay’s systems, among other things, revealed his and his family’s

personal contact information to other inmates without his consent. Strange alleged

that J-Pay’s disclosures caused him physical and mental suffering, and he

requested relief in the form of monetary damages. Soon after filing, he moved to

amend his complaint to add residency information. The district court granted his

motion, but construed it as a motion to supplement the original complaint rather

than to amend it.

      Before J-Pay was served, the magistrate judge issued a report recommending

dismissal. The magistrate judge reviewed the complaint under 28 U.S.C. § 1915,

which authorizes the court to sua sponte dismiss an in forma pauperis action if it

determines that the action is “frivolous or malicious” or “fails to state a claim on

which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B). The report

recommended dismissal for frivolousness and failure to state a claim. The report


                                           2
          USCA11 Case: 20-11437        Date Filed: 04/19/2021    Page: 3 of 7



first analyzed the claim as arising under the Federal Arbitration Act, which Strange

had invoked in his complaint. The report explained that the FAA doesn’t create a

cause of action and thus couldn’t alone be the basis for this suit. The report next

analyzed the claim as arising under 42 U.S.C. § 1983 to the extent the complaint

could be liberally construed to allege a civil-rights violation. It reasoned that the

alleged facts didn’t amount to the violation of any federal right, and therefore that

the complaint failed to state a claim under § 1983.

      Strange objected to the report and recommendation. Among other things, he

argued that the magistrate should have “allow[ed him] to assert a valid cause of

action against [J-Pay]” and that “because [he] is a pro se litigant, the magistrate

judge should have provided an opportunity to cure any deficiencies in an amended

complaint.” The district court adopted, ratified, and affirmed the magistrate

judge’s report and recommendation in all respects, dismissing the case without

allowing Strange an opportunity to amend his complaint.

      On appeal, Strange argues that his complaint stated a claim under § 1983

because it alleged a violation of his constitutional “right to privacy.” He also

argues that the district court abused its discretion in not allowing him an

opportunity to amend his complaint. Finally, he argues that an intervening district

court decision created an intra-district split as to whether the defendants were

corporations and that the case should be remanded to address the split.


                                           3
          USCA11 Case: 20-11437        Date Filed: 04/19/2021    Page: 4 of 7



                                           II

      We address only Strange’s second ground for appeal: whether the district

court abused its discretion in not allowing him an opportunity to amend his

complaint. Courts must give plaintiffs leave to amend once as a matter of course

within 21 days of service, within 21 days after a responsive pleading, or otherwise

“when justice so requires.” Fed. R. Civ. P. 15(a). A district court’s discretion to

deny a plaintiff leave to amend a complaint is “severely restricted.” Thomas v.

Town of Davie, 847 F.2d 771, 773 (11th Cir. 1988) (internal brackets omitted).

Unless (1) “the district court has a clear indication that the plaintiff does not want

to amend his complaint,” or (2) “a more carefully drafted complaint could not state

a claim,” the district court should allow the plaintiff to amend his complaint at least

once. Woldeab v. Dekalb Cty. Bd. of Educ., 885 F.3d 1289, 1291 (11th Cir. 2018)

(quotation marks omitted).

      Here, Strange sought to amend his complaint before service on J-Pay. He

was attempting to file what would have been his first amended complaint because,

although he had earlier attempted to amend his complaint, the district court

construed that attempt as “a supplement to the Complaint already filed.”

      Strange also could have stated a claim with a more carefully drafted

complaint. Specifically, a more carefully drafted complaint could have stated a

claim for a violation of Strange’s “right to privacy” under 42 U.S.C. § 1983. The


                                           4
           USCA11 Case: 20-11437       Date Filed: 04/19/2021   Page: 5 of 7



Supreme Court has held that the Constitution protects a “right to privacy.” See

Griswold v. Connecticut, 381 U.S. 479, 484–85 (1965). As we have understood

this “right to privacy,” it is guaranteed by the Fourteenth Amendment and therefore

applies against the states. Padgett v. Donald, 401 F.3d 1273, 1280 (11th Cir.

2005). The Supreme Court has said that, among other things, this “right to

privacy” protects the “individual interest in avoiding disclosure of personal

matters.” Whalen v. Roe, 429 U.S. 589, 599 (1977); see also Padgett, 401 F.3d at

1280.

        We have held that this interest in avoiding disclosure of personal matters

was implicated in a number of circumstances when state actors publicized or

shared private information without consent. See Hester v. City of Milledgeville,

777 F.2d 1492, 1497 (11th Cir. 1985) (state polygraph test examiners asked

employees to disclose past misconduct); Plante v. Gonzalez, 575 F.2d 1119, 1132

(5th Cir. 1978) (state publicized legislators’ personal financial information such as

their assets, debts, and sources of income); James v. City of Douglas, 941 F.2d

1539, 1544 (11th Cir. 1991) (state officers viewed and allowed their colleagues to

view a sex tape after promising to handle it discreetly); Fadjo v. Coon, 633 F.2d

1172, 1174–75 (5th Cir. Unit B 1981) (state compelled someone in the course of

an investigation to provide details concerning his private life and promised that




                                           5
            USCA11 Case: 20-11437            Date Filed: 04/19/2021         Page: 6 of 7



those details would not be shared with anyone, but then shared them with members

of the public).

       Here, Strange has alleged that J-Pay’s “unsecure systems of

communication[]” don’t advise users that they will disclose personal information,

but nonetheless “list” users’ “personal family contacts” by displaying them “on the

kiosk,” which apparently communicates that personal family contact information

to the rest of the inmates in the prison. With more detailed allegations about this

operation, Strange could plausibly allege the sort of nonconsensual sharing of

private information protected by his “right to privacy.”

       He would also have to satisfy § 1983’s state-action requirement, which we

have held is met when a private company performs services that were traditionally

the exclusive prerogative of the state, including the provision of services within

prisons. Ancata v. Prison Health Services, Inc., 769 F.2d 700, 703 (11th Cir.

1985). Strange has alleged that J-Pay provides financial transfer software within

prisons. He may be able to allege more details about what J-Pay does and its

relationship to the state so as to satisfy the standard for state action.1



1
  Of course, that wouldn’t be the end of the constitutional inquiry. When state action implicates
one’s privacy interest in avoiding the disclosure of personal matters, it violates the Constitution
only when it fails to serve “legitimate state interest[s].” James, 941 F.2d at 1544. In the prison
context, state action implicating one’s privacy interest is valid as long as it is “reasonably related
to legitimate penological interests.” Harris v. Thigpen, 941 F.2d 1495, 1515 (11th Cir. 1991).
But at this stage, Strange would still be able to successfully state a claim, and then the district
court could consider those countervailing interests once J-Pay presented them to it.
                                                  6
         USCA11 Case: 20-11437     Date Filed: 04/19/2021   Page: 7 of 7



                                      III

      Because Strange sought to amend his complaint and could have stated a

claim with a more carefully drafted complaint, we VACATE the district court’s

order of dismissal and REMAND for further proceedings.




                                       7